Citation Nr: 0329334	
Decision Date: 10/28/03    Archive Date: 11/05/03

DOCKET NO.  00-22 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for decreased visual 
acuity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Crawford, Counsel




REMAND

On October 23, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The record indicates that the veteran 
was treated for asthma and decreased 
visual acuity including subcapsular 
cataracts by Group Health Cooperative of 
Puget Sound, 2930 Maple, Everett, 
Washington 98201 since December 1996.  
Make arrangements to obtain hospital 
summaries, complete clinical records, 
outpatient treatment records and any 
diagnostic tests and studies.  

2.  Contact the National Personnel 
Records Center (NPRC), or any other 
appropriate agency, to request all 
available clinical records concerning the 
period(s) of in-patient care identified.  
If no such records can be found, or if 
they have been destroyed, ask for 
specific confirmation of that fact.

3.  After the development in paragraphs 1 
and 2 has been completed to the extent 
possible, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examination: a pulmonary examination to 
determine the onset date of the veteran's 
asthma.  Send the claims folder to the 
examiner for review.  The examiner is 
asked to indicate if he or she has 
reviewed the claims folder, to include: 
the veteran's service personnel records 
denoting service in the Persian Gulf War; 
the veteran's GW checklist which 
indicates he had exposure to anthrax 
vaccine, nerve agent prophylaxis 
(pyridostigmine bromide) and oil fire 
smoke; service medical records including 
December 1990, December 1991, February 
1992 and May 1992 records of treatment 
for chest pain including December 1990 
complaints of shortness of breath; 
records from Group Health for chest pain 
beginning in August 1994 and including a 
July 1996 pulmonary consult and treatment 
for an asthma attack in September 1996.  
The examiner is requested to indicate 
whether it is at least as likely as not 
that the veteran's currently diagnosed 
asthma had its onset in service or is 
causally related to the veteran's 
service.  

4.  After the development in paragraphs 
1, 2, and 3 has been completed to the 
extent possible, make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded the following 
examination: an ophthalmology examination 
to determine if the origins of his 
claimed decreased visual acuity.  Send 
the claims folder to the examiner for 
review.  The examiner is asked to 
indicate if he or she has reviewed the 
claims folder, to include: the service 
medical records, the VA ophthalmology 
examination report of November 1998, any 
records of hospitalization in service at 
Fort Ord and a February 1999 evaluation 
from the Group Health Cooperative that 
includes an assessment of posterior 
subcapsular cataracts due to long term 
Azmacort use and all of the veteran's 
records of treatment for asthma from 
Group Health Cooperative.  After 
examining the veteran and reviewing the 
record the examiner is requested to 
report any decrease in the veteran's 
visual acuity.  The examiner is requested 
to render an opinion as to the etiology 
of any decreased visual acuity.  The 
examiner should also indicate whether the 
veteran currently has (or had) posterior 
subcapsular cataracts.  If so please 
indicate if it is at least as likely as 
not to be related to the eye injury in 
service, or to the veteran's treatment 
for asthma.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


